                    Case 4:17-cr-00250-WTM-CLR Document 78 Filed 12/01/20 Page 1 of 2
GAS 245D         Judgment in a Criminal Case for Revocations




                                        United States District Court
                                                               Southern District of Georgia


             UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                 V.
                                                                                   (For Revocalion ofProbation or Supervised Release)
                     John Willie Scott, Jr.
                                                                                    Case Number:             4:I7CR00250-1

                                                                                    USM Number:              22327-021

                                                                                    Dwight T. Feemster
                                                                                    Defendant's Attomey
THE DEFENDANT:

IE admitted guilt to violation of mandatory conditions of the term ofsupervision.

D was found in violation ofconditions(s)                                                         after denial of guilt.

The defendant is adjudicated guilty of these violations:

   Violation Number              Nature of Violation                                                                              Violation Ended


                                 You committed another federal, state, or local crime (mandatory condition).                      January 10, 2020
                                 You committed another federal, state, or local crime (mandatory condition).                       April 17, 2020

         The defendant is sentenced as provided in Page 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

□ The defendant has not violated the condition(s),                                 , and is discharged as to such violation(s).

          It is ordered that the defendant must notify the United States Attomey for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attomey of material changes in economic circumstances.

                                                                            November 30. 2020
Last Four Digits of Defendant's Soc. Sec No.: 8882                          Dale of Imposition of Judgment




Defendant's Year of Birth:    1997
                                                                            Signature of Judge


City and State of Defendant's Residence:

Savannah. Georgia
                                                                            William T. Moore, Jr.
                                                                            Judge, U.S. District Court
                                                                            Name and Title of Judge



                                                                            Date
GAS 245D             Case 4:17-cr-00250-WTM-CLR
                     Judgment in a Criminal Case for Revocations     Document 78 Filed 12/01/20 Page Judgment
                                                                                                     2 of 2 — Page 2 of2

DEFENDANT:                 John Willie Scott Jr.
CASE NUMBER:               4:17CR00250-1




                                                               IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
           term of: 18 months.




     Kl    The Court makes the following recommendations to the Bureau of Prisons:
           It is recommended that the defendant be given credit for all time served since he was taken into federal custody on October 15,
           2020. It is further recommended that the defendant be designatedTo the Bureau ofPrisons facility in Jesup, Georgia.


     S     The defendant is remanded to the custody of the United States Marshal.

     □     The defendant shall surrender to the United States Marshal for this district:

          □     at                                 □    a.m.      □ p.m.          on                                       .
          □     as notified by the United States Marshal.

     □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □     before 2 p.m. on                                                         .
          □     as notified by the United States Marshal.
          □     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                             to

at                                                     , with a certified copy of this judgment.


                                                                                                      UNITED STATES MARSHAL




                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL
